IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. WR-92,584-01


                           EX PARTE WILLIE BRADY, Applicant


              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
           CAUSE NO. D-1-DC-15-206960-A IN THE 450TH DISTRICT COURT
                            FROM TRAVIS COUNTY


       Per curiam.

                                            ORDER

       Applicant pleaded guilty to aggravated assault/family violence and was sentenced to twenty-

five years’ imprisonment. He did not appeal his conviction. Applicant filed this application for a

writ of habeas corpus in the county of conviction, and the district clerk forwarded it to this Court.

See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends that plea was involuntary because trial counsel failed to inform him of

a plea offer of 15 years, failed to properly inform him of the law regarding enhancements, failed to

challenge the discrepancy between the name of the complainant on the indictment and the name

presented by prosecutors at trial, failed to discuss the law on self-defense, failed to properly

investigate, and failed to inform him that by pleading guilty he was waiving his right to appeal.
                                                                                                       2

Applicant has alleged facts that, if true, might entitle him to relief. Hill v. Lockhart, 474 U.S. 52

(1985); Ex parte Argent, 393 S.W.3d 781 (Tex. Crim. App. 2013). Accordingly, the record should

be developed. The trial court is the appropriate forum for findings of fact. TEX . CODE CRIM . PROC.

art. 11.07, § 3(d). The trial court shall order trial counsel to respond to Applicant’s claim. In

developing the record, the trial court may use any means set out in Article 11.07, § 3(d). If the trial

court elects to hold a hearing, it shall determine whether Applicant is indigent. If Applicant is

indigent and wants to be represented by counsel, the trial court shall appoint counsel to represent him

at the hearing. See TEX . CODE CRIM . PROC. art. 26.04. If counsel is appointed or retained, the trial

court shall immediately notify this Court of counsel’s name.

        The trial court shall make findings of fact and conclusions of law as to whether trial counsel’s

performance was deficient and Applicant would have insisted on a trial but for counsel’s alleged

deficient performance. The trial court may make any other findings and conclusions that it deems

appropriate in response to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP. P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: May12, 2021
Do not publish